DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the following communication:  Response to Election/Restriction filed on 15 December 2020.
Claim(s) 1-30 is/are pending and present for examination.  Claim(s) 1, 28, and 30 is/are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Examiner cites particular columns and/or paragraphs and line numbers in the references as applied to claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 December 2020 is being considered by the examiner.

Drawings
The drawings were received on 31 July 2018.  These drawings are accepted.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 28, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Application No. 16/147,165 which has been patented but not issued a 
Current Application: 16/051215
Related Application: 16/147.165
1. A method, comprising: receiving, at a data intake and query system, a query identifying a set of data to be processed and a manner of processing the set of data; determining that the set of data includes at least a subset of data associated with an external data system; defining, by the data intake and query system, a query processing scheme for obtaining and processing the set of data, wherein defining the query processing scheme comprises: determining a subquery for the external data system, the subquery identifying the at least a subset of data and a manner of processing the at least a subset of data, determining a data ingest estimate for the subquery, determining a partition size based on resources allocated to the query and one or more search parameters of the subquery, determining a number of partitions based on the partition size and the data ingest estimate, and generating instructions for one or more worker nodes to receive and process results of the subquery to form processed results based on the determined number of partitions and to provide the processed results to the data intake and query system; and executing the query based on the query processing scheme. 

1. A method, comprising:
receiving, at a data intake and query system, a query identifying a set of data to be processed and a manner of processing the set of data;
identifying a search parameter in the query associated with a search of an external data
system;
parsing a configuration file based on the search parameter;
identifying the external data system and a subquery for the external data system based on said parsing the configuration file, the subquery identifying at least a subset of data of the set of data stored by the external data system;
defining, by the first data intake and query system, a query processing scheme for obtaining and processing the set of data based on the query and the subquery, wherein defining the query processing scheme comprises generating instructions for one or more worker nodes to receive and process results of the subquery to form processed results and to provide the processed results to the data intake and query system; and



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, the claims recite the limitation of “wherein the data intake and query system and the external data system each independently receive queries other than the query, generate subqueries based on the queries, and execute the subqueries.”  It is unclear as to how one skilled in the art would be able to provide for (1) a data intake and query system and (2) an external data system which each independently receive queries other than the query, generate subqueries based on the queries, and execute the subqueries within the provided method environment of claim 1.  That is, claim 1 provides that the query is received by the data intake and query system and provides no support or reason for having an external data system which generates and executes subqueries.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 10, 11, 13, 15, 16, 20, 21, 24-28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hess et al, USPGPUB No. 2011/0213778, filed on 25 February 2011, and published on 1 September 2011, in view of Curino et al, USPGPUB No. 2016/0306849, filed on 15 April 2015, and published on 20 October 2016, in further view of Shmueli et al, USPGPUB No. 2012/0166440, filed on 28 January 2011, and published on 28 June 2012.
As per independent claims 1, 28, and 30, Hess, in combination with Curino and Shmueli, discloses:
A method, comprising:
receiving, at a data intake and query system, a query identifying a set of data to be processed and a manner of processing the set of data {See Hess, [0026], wherein this reads over “FIG. 3 is a block diagram depicting a system for responding to a query seeking data from heterogeneous data stores. An application 302 provides a query 304 for data to a database manager 306. The query 304 identifies multiple data stores 308 from which to access the data via the logical catalog part of the query.”}; 
determining that the set of data includes at least a subset of data associated with an external data system {See Hess, [0026], wherein this reads over “FIG. 3 is a block diagram depicting a system for responding to a query seeking data from heterogeneous data stores. An application 302 provides a query 304 for data to a database manager 306. The query 304 identifies multiple data stores 308 from which to access the data via the logical catalog part of the query.”}; 
defining, by the data intake and query system, a query processing scheme for obtaining and processing the set of data, wherein defining the query processing scheme comprises: 
determining a subquery for the external data system, the subquery identifying the at least a subset of data and a manner of processing the at least a subset of data {See Hess, [0026], wherein this reads over “The database manager uses a logical name-to-connection metadata map 310 to resolve the data stores 308 to be accessed. The database manager divides the received query 304 into separate sub-queries 312 directed to data stored in particular data stores 308. Those sub-queries 312 are provided to database servers 314, which access data identified by a received sub-query from the data stores 308 to generate sub-query responses 316.”},
determining a data ingest estimate for the subquery {See Curino, [0062], wherein this reads over “A query execution plan that includes five tasks (q.sub.1, q.sub.2, q.sub.3, q.sub.4, and q.sub.5) can be generated for the analytical query Q. Each of the tasks is represented as a circle in FIG. 2. A task can be a subquery operating on some set of inputs. Further, edges shown in FIG. 2 can depict data dependencies. Tasks can be read as input base data partitions (e.g., task q.sub.1) and/or outputs from other tasks (e.g., task q.sub.5).”}, 
determining a partition size based on resources allocated to the query and one or more search parameters of the subquery {See Shmueli, [0073], wherein this reads over “When a new query or search is received, a process or processor (e.g., processor 301 of FIG. 3) may proceed as follows; other steps or series of steps may be used: [0074] Select a sequence of consecutive sub-trees for the selected partition (e.g., stored in LLA 308 of FIG. 3), for example, such that the sum of the sizes of the sub-streams correlated with the selected sub-trees is smaller than S, a system parameter. System parameter S may define the available or allocated memory for processing the query search.”}, 
determining a number of partitions based on the partition size and the data ingest estimate {See Shmueli, [0081], wherein this reads over “In operation 710, the processor may generate a plurality of potential partitions or divisions of a tree representation of the document. Each partition may include a plurality of groupings of nodes and edges of the tree into sub-trees such that each node of the tree is in exactly one sub-tree (i.e., no node is in more than one sub-tree or in no sub-trees). Each partition may have a different number of sub-trees and a different corresponding maximum size of the sub-trees. The number of potential partitions generated may be defined by a system parameter.”}, and 
generating instructions for one or more worker nodes to receive and process results of the subquery to form processed results based on the determined number of partitions and to provide the processed results to the data intake and query system {See Hess, [0026], wherein this reads over “The sub-query responses are received by the database manager 306 and combined to generate a query response 318 according to the received query 304”}; and 
executing the query based on the query processing scheme {See Hess, [0026], wherein this reads over “Those sub-queries 312 are provided to database servers 314, which access data identified by a received sub-query from the data stores 308 to generate sub-query responses 316. The sub-query responses are received by the database manager 306 and combined to generate a query response 318 according to the received query 304. The query response 318 is transmitted to the application 302”}. 
The prior art of Hess fails to disclose the claimed feature of “determining a data ingest estimate for the subquery.”
Curino is directed to the invention of geo-scale analytics with bandwidth and regulatory constraints.  Specifically, Curino is directed to an analytical query that is executed over distributed data in data partitioned stored across a plurality of data centers.  Curino discloses that “[t]he query execution plan can be modified to collect data transfer measurements for each of the tasks during execution of the modified query execution plan.”  See Curino, [0040].  Additionally, Curino discloses that “[a] query execution plan that includes five tasks (q.sub.1, q.sub.2, q.sub.3, q.sub.4, and q.sub.5) can be generated for the analytical query Q” wherein “[a] task can be a subquery operating on some set of inputs” and “[t]asks can be read as input base data partitions (e.g., task q.sub.1) and/or outputs from other tasks (e.g., task q.sub.5).”  See Curino, [0062].  Wherein Curino discloses the use of subqueries in executing queries based upon a workload determination, it would have been obvious to one of ordinary skill in the 
The prior art combination of Hess and Curino fails to disclose the claimed features of “determining a partition size based on resources allocated to the query and one or more search parameters of the subquery” and “determining a number of partitions based on the partition size and the data ingest estimate.”
Schmueli is directed to the invention of parallel searching of a document stream.  Specifically, Schmueli discloses “[i]f all of the potential partitions divide solutions, a process may divide the query pattern into a plurality of sub-query patterns, search for each of the sub-query patterns and combine the search results for the sub-query patterns to provide a result of the query pattern.”  See Schmueli, [0086].
As per the claimed feature of “determining a partition size based on resources allocated to the query and one or more search parameters of the subquery”, Schmueli discloses that “[w]hen a new query or search is received, a process or processor (e.g., processor 301 of FIG. 3) may proceed as follows; other steps or series of steps may be used: Select a sequence of consecutive sub-trees for the selected partition (e.g., stored in LLA 308 of FIG. 3), for example, such that the sum of the sizes of the sub-streams correlated with the selected sub-trees is smaller than S, a system parameter. System parameter S may define the available or allocated memory for processing the query search.” See Schmueli, [0073].  That is, Schmueli discloses a system wherein memory is allocated for the processing of a query search.  Wherein Schmueli discloses the allocation of memory for processing queries and sub-query patterns, it would have been obvious to one ordinary skill in the art to improve the prior art combination of Hess and Curino with that of Schmueli for the predictable result of a system wherein the partition size and number of partitions may be determined in view of the available resources and the data ingest estimate disclosed by Curino.
As per dependent claim 2, Hess, in combination with Curino and Shmueli, discloses:
The method of claim 1, wherein resources allocated corresponds to a number of processors and an amount of memory allocated for the query {See Shmueli, [0080], wherein this reads over “The processor dividing the data into tasks or threads may be the same as, or different than, the processor or processors executing the tasks or threads.”; and [0082], wherein this reads over “However, in other embodiments, there may be a limited amount of primary memory available for searching.”}. 
As per dependent claim 4, Hess, in combination with Curino and Shmueli, discloses:
The method of claim 7, 
wherein the at least a subset of data is a second subset of data, and the processed results are second processed results, the method further comprising: 
determining that the set of data includes a first subset of data associated with the data intake and query system {See Hess, [0027], wherein this reads over “The database manager 402 references the logical catalog part of a received query 404 and uses a logical name/connection metadata map 406 to resolve the one or more data sources to which the query is directed”}, 
wherein defining the query processing scheme, further comprises: 
generating a subquery for the data intake and query system {See Hess, [0027], wherein this reads over “At 410, the database manager 402 transmits portions of the received query 404 to the database servers as sub-queries 412”}, the subquery for the data intake and query system identifying the first subset of data and a manner of processing the first subset of data {See Hess, [0027], wherein this reads over “The database servers execute their received sub-queries 412 and access data sources to generate sub-query responses 414”}, and 
generating instructions for one or more worker nodes to receive and process results of the subquery for the data intake and query system to form first processed results and to provide the first processed results to the data intake and query system {See Hess, [0027], wherein this reads over “The database manager combines the received sub-queries 414 at 416 into a query response 418 according to the received query 404. The query response 418 is outputted from the database manager 402”}. 
As per dependent claim 5, Hess, in combination with Curino and Shmueli, discloses:
The method of claim 7, wherein the at least a subset of data is a second subset of data, and the processed results are second processed results, the method further comprising:
determining that the set of data includes a first subset of data associated with the data intake and query system {See Hess, [0027], wherein this reads over “The database manager 402 references the logical catalog part of a received query 404 and uses a logical name/connection metadata map 406 to resolve the one or more data sources to which the query is directed”}, 
wherein defining the query processing scheme, further comprises: 
generating a subquery for the data intake and query system  {See Hess, [0027], wherein this reads over “At 410, the database manager 402 transmits portions of the received query 404 to the database servers as sub-queries 412”}, the subquery for the data intake and query system identifying the first subset of data and a manner of processing the first subset of data  {See Hess, [0027], wherein this reads over “The database servers execute their received sub-queries 412 and access data sources to generate sub-query responses 414”}, and
generating instructions for one or more worker nodes to receive and process results of the subquery for the data intake and query system to generate first processed results, to combine and process the first processed results and the second processed results to form combined processed results and to provide the combined processed results to the data intake and query system {See Hess, [0027], wherein this reads over “The database manager combines the received sub-queries 414 at 416 into a query response 418 according to the received query 404. The query response 418 is outputted from the database manager 402”}. 
As per dependent claim 6, Hess, in combination with Curino and Shmueli, discloses:
The method of claim 7, wherein the at least a subset of data is a first subset of data, the processed results are first processed results, and the external data system is a first external data system, the method further comprising: 
determining that the set of data includes a second subset of data associated with a second external data system {See Hess, [0027], wherein this reads over “The database manager 402 references the logical catalog part of a received query 404 and uses a logical name/connection metadata map 406 to resolve the one or more data sources to which the query is directed”}, 
wherein defining the query processing scheme, further comprises: 
generating a subquery for the second external data system {See Hess, [0027], wherein this reads over “At 410, the database manager 402 transmits portions of the received query 404 to the database servers as sub-queries 412”}, the subquery for the second external data system identifying the second subset of data and a manner of processing the second subset of data  {See Hess, [0027], wherein this reads over “The database servers execute their received sub-queries 412 and access data sources to generate sub-query responses 414”},; and 
generating instructions for one or more worker nodes to receive and process results of the subquery for the second external data system to form second processed results and to provide the second processed results to the data intake and query system {See Hess, [0027], wherein this reads over “The database manager combines the received sub-queries 414 at 416 into a query response 418 according to the received query 404. The query response 418 is outputted from the database manager 402”}. 
As per dependent claim 7, Hess, in combination with Curino and Shmueli, discloses:
The method of claim 1, wherein the data intake and query system and the external data system each independently execute queries other than the query {See Hess, [0026], wherein this reads over “An application 302 provides a query 304 for data to a database manager 306. The query 304 identifies multiple data stores 308 from which to access the data via the logical catalog part of the query. The database manager uses a logical name-to-connection metadata map 310 to resolve the data stores 308 to be accessed. The database manager divides the received query 304 into separate sub-queries 312 directed to data stored in particular data stores 308. Those sub-queries 312 are provided to database servers 314, which access data identified by a received sub-query from the data stores 308 to generate sub-query responses 316. The sub-query responses are received by the database manager 306 and combined to generate a query response 318 according to the received query 304. The query response 318 is transmitted to the application 302.”}. 
As per dependent claim 10, Hess, in combination with Curino and Shmueli, discloses:
The method of claim 7, wherein determining that the set of data includes at least the subset of data comprises: 
parsing the query {See Hess, [0015], wherein this reads over “The database server 104 parses the query and accesses one or more data stores 106 to fetch the data requested by the query”}; 
identifying a search parameter in the query associated with a search of an external data source {See Hess, [0028], wherein this reads over “To establish these connections, the database manager 502 determines data sources that should be connected to based on a logical catalog name or a logical data source identifier, as indicated at 506. The database manager 502 may utilize a logical name/connection metadata map 508 to determine the data sources referenced by the catalog or logical data source identifier”}; 
identifying the external data system based on said identifying the search parameter {See Hess, [0028], wherein this reads over “To establish these connections, the database manager 502 determines data sources that should be connected to based on a logical catalog name or a logical data source identifier, as indicated at 506. The database manager 502 may utilize a logical name/connection metadata map 508 to determine the data sources referenced by the catalog or logical data source identifier”}; and 
determining access information to access the external data system {See Hess, [0026], wherein this reads over “The database manager 402 references the logical catalog part of a received query 404 and uses a logical name/connection metadata map 406 to resolve the one or more data sources to which the query is directed. The database manager 402 establishes a connection with those database servers at 408”}. 
As per dependent claim 11, Hess, in combination with Curino and Shmueli, discloses:
The method of claim 7, wherein determining that the set of data includes at least the subset of data comprises:
parsing the query {See Hess, [0015], wherein this reads over “The database server 104 parses the query and accesses one or more data stores 106 to fetch the data requested by the query”};
identifying a search parameter in the query that includes an identification of the external data system {See Hess, [0028], wherein this reads over “To establish these connections, the database manager 502 determines data sources that should be connected to based on a logical catalog name or a logical data source identifier, as indicated at 506. The database manager 502 may utilize a logical name/connection metadata map 508 to determine the data sources referenced by the catalog or logical data source identifier”}; and
determining access information to access the external data system based on said identification of the external data system {See Hess, [0026], wherein this reads over “The database manager 402 references the logical catalog part of a received query 404 and uses a logical name/connection metadata map 406 to resolve the one or more data sources to which the query is directed. The database manager 402 establishes a connection with those database servers at 408”}. 
As per dependent claim 13, Hess, in combination with Curino and Shmueli, discloses:
The method of claim 7, further comprising associating a search identifier with the external data system, wherein the one or more worker nodes process results of the subquery based on the search identifier {See Hess, [0030], wherein this reads over “The database manager 702 establishes connections with database servers at 704 and may utilize a logical name/connection metadata map 706 to do so”}. 
As per dependent claim 15, Hess, in combination with Curino and Shmueli, discloses:
The method of claim 7, wherein obtaining the data ingest estimate comprises identifying the data ingest estimate from a search parameter {See Curino, [0062], wherein this reads over “A query execution plan that includes five tasks (q.sub.1, q.sub.2, q.sub.3, q.sub.4, and q.sub.5) can be generated for the analytical query Q. Each of the tasks is represented as a circle in FIG. 2. A task can be a subquery operating on some set of inputs. Further, edges shown in FIG. 2 can depict data dependencies. Tasks can be read as input base data partitions (e.g., task q.sub.1) and/or outputs from other tasks (e.g., task q.sub.5).”}. 
As per dependent claim 16, Hess, in combination with Curino and Shmueli, discloses:
The method of claim 7, wherein obtaining the data ingest estimate comprises: determining a processing capability of the external data system {See Curino, [0063], wherein this reads over “The tasks can be assigned to the data centers 202-208 by the workload optimization component 140, taking into account task input dependencies and base data regulatory constraints. Moreover, multiple copies of base data partitions can be maintained for performance and/or fault-tolerance. It is also contemplated that multiple copies of a task can potentially be scheduled, operating on different partition copies.”}; and determining the data ingest estimate for the subquery based on the processing capability {See Curino, [0063], wherein this reads over “The tasks can be assigned to the data centers 202-208 by the workload optimization component 140, taking into account task input dependencies and base data regulatory constraints. Moreover, multiple copies of base data partitions can be maintained for performance and/or fault-tolerance. It is also contemplated that multiple copies of a task can potentially be scheduled, operating on different partition copies.”}. 
As per dependent claim 20, Hess, in combination with Curino and Shmueli, discloses:
The method of claim 19, wherein defining the query processing scheme, further comprises:
obtaining network access information from at least one worker node of the one or more worker nodes, wherein executing the query comprises communicating the network access information to the external data system {See Hess, [0030], wherein this reads over “The database manager 702 establishes connections with database servers at 704 and may utilize a logical name/connection metadata map 706 to do so”; and [0031], wherein this reads over “The heterogeneous connection is composed of two single data source connections, one identified by the HR_WORLDHQ logical catalog name and the other with the SQLSERVER logical data source identifier.”}. 
As per dependent claim 21, Hess, in combination with Curino and Shmueli, discloses:
The method of claim 7, wherein generating the subquery comprises:
determining a processing capability of the external data system {See Curino, [0063], wherein this reads over “The tasks can be assigned to the data centers 202-208 by the workload optimization component 140, taking into account task input dependencies and base data regulatory constraints. Moreover, multiple copies of base data partitions can be maintained for performance and/or fault-tolerance. It is also contemplated that multiple copies of a task can potentially be scheduled, operating on different partition copies.”}; and
generating the subquery based on the processing capability {See Curino, [0064], wherein this reads over “the workload optimization component 140 can schedule tasks for analytical queries on data centers”}. 
As per dependent claim 24 , Hess, in combination with Curino and Shmueli, discloses:
The method of claim 7, wherein the subquery includes instructions for the external data system to distribute the results of the subquery to a plurality of worker nodes of the one or more worker nodes {See Hess, [0026], wherein this reads over “The sub-query responses are received by the database manager 306 and combined to generate a query response 318 according to the received query 304”}. 
As per dependent claim 25 , Hess, in combination with Curino and Shmueli, discloses:
The method of claim 7, wherein the subquery includes instructions for the external data system to communicate the results of the subquery to only one worker node of the one or more worker nodes {See Hess, [0026], wherein this reads over “Those sub-queries 312 are provided to database servers 314, which access data identified by a received sub-query from the data stores 308 to generate sub-query responses 316”}, and wherein defining the query processing scheme further comprises generating instructions for the one worker node to distribute the results of the subquery to a plurality of worker nodes of the one or more worker nodes {See Hess, [0026], wherein this reads over “The sub-query responses are received by the database manager 306 and combined to generate a query response 318 according to the received query 304”}. 
As per dependent claim 26 , Hess, in combination with Curino and Shmueli, discloses:
The method of claim 7, wherein executing the query comprises: communicating the subquery to the one or more worker nodes, wherein at least one worker node of the one or more worker nodes communicates the subquery to the external data system {See Hess, [0026], wherein this reads over “Those sub-queries 312 are provided to database servers 314, which access data identified by a received sub-query from the data stores 308 to generate sub-query responses 316”}, the external data system processes and executes the subquery {See Hess, [0026], wherein this reads over “Those sub-queries 312 are provided to database servers 314, which access data identified by a received sub-query from the data stores 308 to generate sub-query responses 316”}, and the one or more worker nodes receive and process the results of the subquery to form the processed results; and receiving the processed results from the one or more worker nodes  {See Hess, [0026], wherein this reads over “The sub-query responses are received by the database manager 306 and combined to generate a query response 318 according to the received query 304”}. 
As per dependent claim 27 , Hess, in combination with Curino and Shmueli, discloses:
The method of claim 7, wherein executing the query comprises:
communicating the subquery to the external data system using the one or more worker nodes, wherein the external data system processes and executes the subquery using the one or more worker nodes and the one or more worker nodes receive and process the results of the subquery to form the processed results {See Hess, [0026], wherein this reads over “Those sub-queries 312 are provided to database servers 314, which access data identified by a received sub-query from the data stores 308 to generate sub-query responses 316”}; and
receiving the processed results from the one or more worker nodes {See Hess, [0026], wherein this reads over “The sub-query responses are received by the database manager 306 and combined to generate a query response 318 according to the received query 304”}. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hess et al, USPGPUB No. 2011/0213778, filed on 25 February 2011, and published on 1 September 2011, in view of Shmueli et al, USPGPUB No. 2012/0166440, filed on 28 January 2011, and published on 28 June 2012, and in further view of Official Notice.
As per dependent claim 9, the Office takes Official Notice that it would have been widely-known and obvious to one of ordinary skill in the art to incorporate system with the features of “search heads” and “indexers”.  Wherein both features are well-known within the art, it would have been obvious to one of ordinary skill in the art to improve the prior art combination of Hess, Shmueli, and Curino for the predictable result of a subquery system which further included “search heads” and “indexers.”



Allowable Subject Matter
Claims 3, 12, 14, 17-19, 22, 23, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Paul Kim/
Examiner
Art Unit 2169



/PK/